Exhibit CONSULTING AGREEMENT THIS AGREEMENT ("Agreement") is dated April 6th, 2009 (the "Effective Date"), by and between GLOBAL RESOURCE CORPORATION, a Nevada corporation (the "Company"), and LP (Origination)Limited (formerly called Chesilton Consultancy Limited) a company incorporated in England (company registered number 6476703) and having its registered address at Helmores, Chartered Accountants, Grosvenor Gardens House, 35-37 Grosvenor Gardens, London SWIW OBY, United Kingdom and a mailing address at 52 Chesilton Road, Fulham, London, UK SW6 5AB (the "Consultant"). WITNESSETH: WHEREAS, the Company desires to consider strategic alternatives available to it and requires various management advisory services, particularly related but not limited) (to the Company's activities in the United Kingdom and the European Union; and WHEREAS, the Consultant has offered to provide various management advisory and strategic planning services to the Company. AGREEMENT NOW, THEREFORE, in consideration of the premises and the mutual promises, conditions andcovenants herein contained, the parties hereto do hereby agree as follows: 1.Consultant Services.
